Name: 2009/714/EC: Commission Decision of 21Ã September 2009 nominating two public policy members of the Supervisory Board of the European Financial Reporting Advisory Group
 Type: Decision
 Subject Matter: information and information processing;  executive power and public service;  EU institutions and European civil service;  political framework;  financial institutions and credit;  information technology and data processing;  accounting; NA
 Date Published: 2009-09-22

 22.9.2009 EN Official Journal of the European Union L 248/38 COMMISSION DECISION of 21 September 2009 nominating two public policy members of the Supervisory Board of the European Financial Reporting Advisory Group (2009/714/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) In accordance with Regulation (EC) No 1606/2002 of the European Parliament and of the Council of 19 July 2002 on the application of international accounting standards (1), an accounting technical committee should provide support and expertise to the Commission in the assessment of international accounting standards. The role of that accounting technical committee is fulfilled by the European Financial Reporting Advisory Group (EFRAG). (2) EFRAG was founded in 2001 by European organisations representing issuers, investors and the accountancy profession involved in the financial reporting process. (3) Following the reforms of EFRAGs governance structure, EFRAGs Supervisory Board includes four public policy members specifically selected on the basis of their experience in public policy making at either national or European level. In accordance with Section 3.2 of Appendix 1 to the EFRAG Statutes effective from 11 June 2009, it is for the Commission to nominate those public policy members. EFRAGs Supervisory Board members are appointed by the EFRAGs General Assembly. (4) After a public call for applications (2) the Commission has selected the candidates to be nominated as public policy member of EFRAGs Supervisory Board. (5) By Commission Decision 2009/549/EC of 13 July 2009 nominating a public policy member of the Supervisory Board of the European Financial Reporting Advisory Group (3) one candidate has been nominated, HAS DECIDED AS FOLLOWS: Sole Article The Commission hereby nominates two members to be appointed as public policy members of the Supervisory Board of the European Financial Reporting Advisory Group, whose names are listed in the Annex. Done at Brussels, 21 September 2009. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 243, 11.9.2002, p. 1. (2) OJ C 74, 28.3.2009, p. 61. (3) OJ L 182, 15.7.2009, p. 63. ANNEX LIST OF NOMINATED PUBLIC POLICY MEMBERS Ms Aldona KAMELA-SOWINSKA Mr Angelo PROVASOLI